NIX, Judge.
Plaintiff in Error, Anthony Earl Dod-gion, hereinafter referred to as the defendant, was charged by information in the District Court of Logan County with the crime of Burglary Second Degree. He was tried by a jury, found guilty, and sentenced to Two Years in the penitentiary. He perfected his timely appeal to this Court asserting numerous assignments of error. The cause was orally argued on December 16, 1964, and is now pending before this Court.
The Attorney General has filed a Motion to Dismiss showing a certified copy of Judgment and Commitment from the United States District Court for the Western District of Oklahoma, reflecting that in case #64-217 Criminal, said defendant, Anthony Earl Dodgion, entered a plea of guilty to the crime of Receiving Stolen Money Orders; that he received a sentence of six years, and was remanded to the custody of the U. S. Marshal.
In the very recent cases of Price v. State, Okl.Cr., 396 P.2d 670; and Klinefelter v. State, Okl.Cr., 398 P.2d 103; this Court held:
“Where a defendant has been convicted and appeals from the judgment and sentence, this Court will not consider his appeal unless defendant is where he can be made to respond to any judgment or order which may be rendered or entered in the case.”
*296Since defendant has absented himself from the jurisdiction of this Court by pleading guilty in Federal Court, this Court will sustain the Motion filed by the Attorney General, and dismiss the appeal.
BUSSEY, P. J., and BRETT, J., concur.